DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
Response to Amendment
This action is in response to the communications and remarks filed on 04/11/2022. Claims 1, 7, 11 and 17 have been amended. Claims 1-20 have been examined and are pending.
Response to Arguments
Acknowledgement of Applicant's response to obviousness-type double patenting and is further noted as set forth in the Final Office Action mailed 04/11/2022. After further review of Applicant’s amendments with respect to US Patent 10,715,331 does not specifically claim or recite of: receiving transaction values within blocks with deterministic transaction inputs versus a data file. Additionally, modifying one or more deterministic transactions wherein the transaction inputs include at least one of changing a flag and supplementing of a reference a confirmation number; which is not claimed in the US Patent 10,715,331. The Applicant’s amendments to independent claims 1 and 11 are distinct from the US Patent 10,715,331, as such the request for terminal disclaimer has been reconsidered. Examiner withdraws the Double Patenting rejection.
Acknowledgement to applicant's amendment to claims 1, 7-9, and 17-19 have been noted. The claim has been reviewed, entered and found obviating to previously raised interpretation under 35 USC 112(f). Interpretation under 35 USC 112(f) to claims 1, 7-9, and 17-19 is hereby withdrawn.
Acknowledgement to Applicant's amendment to claims 1, 7, 11, and 17 have been noted. The claims has been reviewed, entered and found obviating to previously raised claim objection. Claim objections to claims 1, 7, 11, and 17 is hereby withdrawn.
The claims are now in condition for allowance.
Allowable Subject Matter
Applicant's arguments have been considered and are determined to be persuasive. Accordingly, the previously presented rejections are withdrawn.
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The closest prior art, as previously recited, Sheng 2017/0221052, Hopkins 10,521,780 B1, and Lohe 20170046689A1 are also generally directed to teaches a method for posting of auditable, immutable data to a blockchain, comprising and a system for posting of auditable, immutable data to a blockchain, comprising: [Sheng, ¶Abstract: A blockchain transaction data auditing apparatus comprises a blockchain recordation component, a matrix Conversion component, and a bloom filter component. ¶0252: SOCOACT stored transaction data to be audit]; receiving, by a receiving device of a processing server, a blockchain comprised of a plurality of blocks, wherein each block is 
Sheng, ¶Abstract: A blockchain transaction data auditing apparatus comprises a blockchain recordation component, a matrix Conversion component, and a bloom filter component. The blockchain recordation component receives a plurality of transaction records for each of a plurality of transactions, each transaction record comprising a source address, a destination address, a transaction amount and a timestamp of a transaction cryptographically records the transaction in a blockchain comprising a plurality of hashes of transaction records.]; receiving, by the receiving device of the processing server, one or more deterministic transaction inputs associated with a specific transaction hash included in a block in the blockchain, where each of the one or more deterministic transaction inputs is associated with one or more predetermined conditions for deterministically satisfying the corresponding deterministic transaction input; [Hopkins et al 10,521,780 Col 15, lines 60-67: verification verifies sufficient funds has valid driver’s license to determine if buyer information satisfies criteria.
Sheng, ¶0089: tax amount due valid until a certain date monies are credited back; when date met the transaction is valid. ¶0155: “According to blockchain technology, a transaction is a hash of previous valid transaction strings. Index is the specific output in the referenced transaction.” Therefore, it is understood that each block of a blockchain includes a unique and a specific transaction hash(es), where each of those hashes are specific build the Merkle tree and summarizes a whole transaction section; as a function of blockchain and hashing technologies. Hence, Examiner broadly interpreted to be the “...deterministic transaction inputs that are associated with a specific transaction hash included in a block in the blockchain.]; modifying, by a processor device of the processing server, in response to satisfying one of the one or more predetermined conditions of at least one of the one or more deterministic transaction inputs...wherein said modification of said one or more deterministic transaction inputs includes at least one of changing a flag [Lohe, ¶0123: facilitates blockchain transactions, and with an account data structure datastore (e.g., an electronic wallet with crypto tokens) that is modified in accordance with blockchain transactions; ¶0154: Various flags define how the transaction is simplified and can be used to create different types of payment.];  generating, by a hashing module of the processing server, a new hash value via application of one or more hashing algorithms to the modified at least one of the one or more deterministic transaction inputs; [Sheng, ¶0296: hash functions for a Bloom Filter include: (1) Using multiple independent hash functions (MURMURHASH or SHA-1). ¶0300: The Bloom Filter needs a renovation—for example, by using a new hash function and re-arranging all the items stored inside.]; generating, by a generation module of the processing server, a new transaction value based on at least the generated new hash value and a reference identifier associated with an executable script associated with the blockchain, wherein the new transaction value is based on the modified at least one of the one or more deterministic transaction inputs, wherein execution of the executable script outputs a deterministic response for verifying whether the one of the one or more predetermined conditions of the at least one of the one or more deterministic transaction inputs is satisfied; [Sheng, ¶¶0155-0156: An input is a reference to an output from a previous transaction. Multiple inputs are often listed in a transaction. All of the new transaction's input values (that is, the total coin value of the previous outputs referenced by the new transaction's inputs) are added up, and the total (less any transaction fee) is completely used by the outputs of the new transaction. A transaction is a hash of previous valid transaction strings. Index is the specific output in the referenced transaction. ScriptSig is the first half of a script (discussed in more detail later). The script contains two components, a signature and a public key. The public key must match the hash given in the script of the redeemed output. The public key is used to verify the redeemer's or payee's signature, which is the second component. More precisely, the second component may be an ECDSA signature over a hash of a simplified version of the transaction. It, combined with the public key, proves the transaction created by the real owner of the address in question. Various flags define how the transaction is simplified and can be used to create different types of payment.]; digitally signing, by a signing module of the processing server, the generated new transaction value; [Sheng, See ¶¶0155-0156: ... Index is the specific output in the referenced transaction. ScriptSig is the first half of a script (discussed in more detail later). The script contains two components, a signature and a public key. ¶0162: All valid transfers of virtual currency from an address are digitally signed using the private keys associated with it.] and electronically transmitting, by a transmitting device of the processing server, the signed new transaction value.  [Sheng, ¶0127: The SOCOACT Server 5801 may comprise one or many servers, ¶¶0441-0442 and 0445: The processors 5803 coupled to SOCOACT controller 5801 process and transmit information instructions may be operational and/or data instructions containing, in batches. The SOCOACT controller 5801 connects and/or communicates to one or more users from peripheral devices 5812, an optional cryptographic processor device 5828 via a system bus connected to transceivers (e.g., ICs) 5874, and/or sensor array (e.g., accelerometer, altimeter, ambient light, barometer, global positioning system (GPS) connected to antenna(s) 5875; as shown in Fig. 58.]
However, none of Sheng, Hopkins, and Lohe teach or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 11.  For example, none of the cited prior art teaches or suggest modifying, by a processor device of the processing server, in response to satisfying one of the one or more predetermined conditions of at least one of the one or more deterministic transaction inputs, the corresponding at least one of the one or more deterministic transaction inputs, wherein said modification of said one or more deterministic transaction inputs includes at least one of changing a flag and supplementing of a reference a confirmation number, in view of other limitations of claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Examiner’s Comments
Applicant's amendments and arguments see pages 23-29 of remarks have been fully considered and are persuasive. In response to applicant’s arguments regarding the claims 1-20 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims 1-20 have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art made of record are:
Lohe et al  (20170046689 A1) teaches  Crypto Voting and Social Aggregating, Fractionally Efficient Transfer Guidance, Conditional Triggered Transaction, Datastructures, Apparatuses, Methods and Systems (“SOCOACT”) transforms vote request, vote input inputs via SOCOACT components into vote UI, vote confirmation outputs. A crypto vote request associated with a poll may be obtained from a user. Voter authentication may be obtained and used to determine that the user is authorized to vote. An authentication token and a crypto vote user interface may be generated and provided to the user. A crypto vote input that specifies a conditional vote that includes a set of vote conditions may be obtained from the user. Each vote condition is associated with a vote outcome and an aggregated blockchain oracle. The conditional vote may be instantiated in a socially aggregated blockchain datastructure. A determination that a vote condition has been satisfied may be made and the associated vote outcome may be determined. (¶¶0123 and 0154).
Hopkins et al (10521780 B1) teaches techniques are described for managing a transaction, such as a purchase of a vehicle or other product, using one or more blockchains. The completion of a transaction may be facilitated by providing an information portal, such as one or more application user interfaces, to enable the buyer, seller, or other parties to readily access blockchain-stored information that is relevant to the transaction. In some examples, where the product to be purchased is a vehicle (e.g., car, truck, motorcycle, boat, etc.), the blockchain-stored information may include information regarding the loan, title, insurance, driver's license or other identification verification, vehicle ownership history, inspection history, repair history, lien information, and so forth. The portal also enables a point of contact to be maintained between the buyer and a lender during the process of purchasing the product. (Col 5, lines 35-50 and Col 15, lines 60-67).
Taylor et al (20180130034 A1) teaches blockchain-based systems and methods incorporate secure wallets; enhanced, randomized, secure identifiers for uniquely identifying discrete items; and cryptographically secure time-stamped blockchains. Role-based secure wallets include private cryptographic keys for digitally signing transactions for recording in a blockchain. Operations to be performed using role-based wallet can be permitted or restricted based on privileges associated with the respective wallets. Multiple blockchains can also be used to track transactions involving different units of account, for example, a measurement of a discrete product being transferred and an associated value of the transaction. (¶¶0050 0066-0069 0081 0087 0089).
Miller et al (20170134937 A1) teaches a system and method implementing secure radio communications in a decentralized network includes: a handshake with one other of the plurality of nodes; establishing a point-in-time reference parameter during the handshake, wherein the point-in-time reference parameter is identified at the end of the handshake with the one other node; identifying a window in randomly sequence of rotating windows based on the point-in-time reference parameter, wherein the identified window contains a channel for conducting an encrypted communication with the one other node; and establishing the communication channel with the one other node. (¶¶0022-0029 and 0089).
Gaidar et al (20180068091 A1) teaches client platform supports digital rights management. The client platform comprises a digital rights management (DRM) engine which, when executed, enables the client platform to monitor download operations performed by the client platform and to obtain a shadow image for a digital content item from a DRM blockchain, in response to an operation to download the digital content item from a remote source. The shadow image comprises a hash of the digital content item and copyright policy settings to indicate security constraints for the digital content item. The client platform may automatically determine whether the copyright policy settings for the digital content item allow modification of the digital content item. A user may be allowed to create a modified version of the digital content item only if the copyright policy settings allow modification of the digital content item. Other embodiments are described and claimed. (¶¶0091-0100).
McDonough et al (20170017954 A1) teaches Point-to-Point Transaction Guidance Apparatuses, Methods and Systems (“P2PTG”) transforms virtual wallet address inputs via P2PTG components into transaction confirmation outputs. In one embodiment, the P2PTG includes a point-to-point payment guidance apparatus, comprising, a memory and processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory, to: obtain a target wallet identifier registration at a beacon. The P2PTG then may register the target wallet identifier with the beacon and obtain a unique wallet identifier from a migrant wallet source associated with a user at the beacon. The P2PTG may then obtain a target transaction request at the beacon from the migrant wallet source and commit the target transaction request for the amount specified in the target transaction request to a distributed block chain database configured to propagate the target transaction request across a distributed block chain database network for payment targeted to the target wallet identifier registered at the beacon. (¶¶0074 0079-0090 0112-0124 ).
Conclusion
                                                                                                                                                                                                     	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sakinah White Taylor/Primary Examiner, Art Unit 2497